Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Nedra Scott, Appellant                                 Appeal from the County Court at Law of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-14-00014-CV         v.                          12C0621-CCL). Memorandum Opinion
                                                       delivered by Justice Carter, Chief Justice
Dillard Department Stores, Inc., a foreign             Morriss and Justice Moseley participating.
Corporation, a/k/a Dillard's, a/k/a The
Higbee Company, a/k/a Dillard's Inc.,
Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Nedra Scott, pay all costs of this appeal.




                                                       RENDERED NOVEMBER 7, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk